Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No. 16/184,460 filed on 11/08/2018 to 02/20/2019.
                                                        Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 9 and 17.
b.	Claims 1-20 are pending on the application.
Drawings
3.	The drawings were received on 07/21/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 03/03/2022.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 07/26/2021.  The information disclosed therein was considered.
Specification
4.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/659,055 should be updated; namely, it has matured into U.S. Patent No. 11,074,966.  Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,966.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has A memory cell in a memory device, comprising: a write port comprising: a storage unit comprising a first cross-coupled inverter connected to a second cross-coupled inverter, wherein the first and the second cross-coupled inverters are connected between a first power source signal line and a second power source signal line; a first pass transistor having a first terminal connected to a write bit line (WBL) signal line, a second terminal connected to the first cross-coupled inverter, and a first gate connected to a write word line (WWL) signal line; a second pass transistor having a third terminal connected to a write bit line bar (WBLB) signal line, a fourth terminal connected to the second cross-coupled inverter, and a second gate connected to the WWL signal line; and a first local interconnect line in an interconnect layer connected to the first power source signal line; and a read port comprising: a transistor connected to the storage unit in the write port and to the first power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to the transistor, and a third gate connected to a read word line (RWL) signal line; and a second local interconnect line in the interconnect layer connected to the first power source signal line, wherein: the second local interconnect line in the read port is separate from the first local interconnect line in the write port; the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a conductive layer; and a layout of the conductive layer from a first edge of the memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the first power 1617829.0067USC1/P20180840US02 source signal line - the WBL signal line - the second power source signal line - the WBLB signal line- the first power source signal line - the WWL signal line -the first power source signal line - the RBL signal line -the RWL signal line.  A memory device, comprising: a row select circuit; a column select circuit; and a memory array connected to the row select circuit and the column select circuit and comprising a plurality of memory cells, wherein each memory cell in the plurality of memory cells comprises: a write port comprising: a storage unit comprising a first cross-coupled inverter connected to a second cross-coupled inverter, wherein the first and the second cross-coupled inverters are connected between a first power source signal line and a second power source signal line; a first pass transistor having a first terminal connected to a write bit line (WBL) signal line, a second terminal connected to the first cross-coupled inverter, and a first gate connected to a write word line (WWL) signal line; a second pass transistor having a third terminal connected to a write bit line bar (WBLB) signal line, a fourth terminal connected to the second cross-coupled inverter, and a second gate connected to the WWL signal line; a first local interconnect line in an interconnect layer connected to the first power source signal line; and a second local interconnect line in the interconnect layer connected to the second power source signal line; and a read port comprising: a transistor connected to the storage unit in the write port and to the second power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to the transistor, and a third gate connected to a read word line (RWL) signal line; and a third local interconnect line in the interconnect layer connected to the second power source signal line, wherein: 1817829.0067USC1/P20180840US02 the third local interconnect line is separate from the second local interconnect line; the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a conductive layer; and a layout of the conductive layer from a first edge of the memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the first power source signal line - the WBL signal line - the second power source signal line - the WBLB signal line- the first power source signal line - the WWL signal line - the first power source signal line - the RBL signal line - the RWL signal line.  A computing device, comprising: a processing device; and a memory device operably connected to the processing device, the memory device comprising: a memory array comprising a plurality of memory cells, wherein each memory cell in the plurality of memory cells comprises: a write port comprising: a storage unit comprising a first cross-coupled inverter connected to a second cross-coupled inverter, wherein the first and the second cross-coupled inverters are connected between a first power source signal line and a second power source signal line; 2017829.0067USC1/P20180840US02 a first pass transistor having a first terminal connected to a write bit line (WBL) signal line, a second terminal connected to the first cross-coupled inverter, and a first gate connected to a write word line (WWL) signal line; a second pass transistor having a third terminal connected to a write bit line bar (WBLB) signal line, a fourth terminal connected to the second cross-coupled inverter, and a second gate connected to the WWL signal line; and a first local interconnect line in the interconnect layer connected to the second power source signal line; and a read port comprising: a transistor having a gate connected to the storage unit in the write port and a first terminal connected to the second power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to a second terminal of the transistor, and a third gate connected to a read word line (RWL) signal line; and a second local interconnect line in the interconnect layer connected to the second power source signal line, wherein: the second local interconnect line is separate from the first local interconnect line; the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a conductive layer; and a layout of the conductive layer from a first edge of each memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the second power source signal line - the WBL signal line - the first power source signal line - the WBLB signal line- the second power source signal line - the WWL signal line -the second power source signal line - the RBL signal line - the RWL signal line and functional corresponding to claim limitation recited the U.S. Patent No. 11,074,966 such as Amended) A memory cell in a memory device, comprising: a write port comprising: a storage unit comprising a first cross-coupled inverter connected to a second cross-coupled inverter, wherein the first and the second cross-coupled inverters are connected between a first power source signal line and a second power source signal line; a first pass transistor having a first terminal connected to a write bit line (WBL) signal line, a second terminal connected to the first cross-coupled inverter, and a first gate connected to a write word line (WWL) signal line; a second pass transistor having a third terminal connected to a write bit line bar (WBLB) signal line, a fourth terminal connected to the second cross-coupled inverter, and a second gate connected to the WWL signal line; and a first local interconnect line in an interconnect layer connected to the first power source signal line; and a read port comprising: a transistor connected to the storage unit in the write port and to the first power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to the transistor, and a third gate connected to a read word line (RWL) signal line; and a second local interconnect line in the interconnect layer connected to the first power source signal line, wherein the second local interconnect line in the read port is separate from the first local interconnect line in the write port, 4U.S. Patent Application Serial No. 16/659,055 Reply to Office Action of October 28, 2020 the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a metal layer: and a layout of the metal layer from a first edge of the memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the first power source signal line - the WBL signal line - the second power source signal line - the WBLB signal line- the first power source signal line - the WWL signal line - the RBL signal line - the first power source signal line -the RWL signal line.  A memory device, comprising: a row select circuit; a column select circuit; and a memory array connected to the row select circuit and the column select circuit and comprising a plurality of memory cells, wherein each memory cell in the plurality of memory cells comprises: a write port comprising: a storage unit comprising a first cross-coupled inverter connected to a second cross-coupled inverter, wherein the first and the second cross-coupled inverters are connected between a first power source signal line and a second power source signal line; a first pass transistor having a first terminal connected to a write bit line (WBL) signal line, a second terminal connected to the first cross-coupled inverter, and a first gate connected to a write word line (WWL) signal line, a second pass transistor having a third terminal connected to a write bit line bar (WBLB) signal line, a fourth terminal connected to the second cross-coupled inverter, and a second gate connected to the WWL signal line; 6U.S. Patent Application Serial No. 16/659,055 Reply to Office Action of October 28, 2020 a first local interconnect line in an interconnect layer connected to the first power source signal line; and a second local interconnect line in the interconnect layer connected to the second power source signal line; and a read port comprising: a transistor connected to the storage unit in the write port and to the second power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to the transistor, and a third gate connected to a read word line (RWL) signal line; and a third local interconnect line in the interconnect layer connected to the second power source signal line, wherein: the third local interconnect line is separate from the second local interconnect line, the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a metal layer; and a layout of the metal layer from a first edge of each memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the second power source signal line - the WBL signal line - the first power source signal line - the WBLB signal line- the second power source signal line - the WWL signal line - the RBL signal line - the second power source signal line - the RWL signal line and A computing device, comprising: a processing device; and a memory device operably connected to the processing device, the memory device comprising: a memory array comprising a plurality of memory cells, wherein each memory cell in the plurality of memory cells comprises: a write port comprising: a storage unit comprising a first cross-coupled inverter connected to a second cross-coupled inverter, wherein the first and the second cross-coupled inverters are connected between a first power source signal line and a second power source signal line; a first pass transistor having a first terminal connected to a write bit line (WBL) signal line, a second terminal connected to the first cross-coupled inverter, and a first gate connected to a write word line (WWL) signal line; 8U.S. Patent Application Serial No. 16/659,055 Reply to Office Action of October 28, 2020 a second pass transistor having a third terminal connected to a write bit line bar (WBLB) signal line, a fourth terminal connected to the second cross-coupled inverter, and a second gate connected to the WWL signal line, a first local interconnect line in an interconnect layer connected to the first power source signal line; and a second local interconnect line in the interconnect layer connected to the second power source signal line; and a read port comprising: a transistor having a gate connected to the storage unit in the write port and a first terminal connected to the second power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to a second terminal of the transistor, and a third gate connected to a read word line (RWL) signal line; and a third local interconnect line in the interconnect layer connected to the second power source signal line, wherein- the third local interconnect line is separate from the second local interconnect line; the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a metal layer; and a layout of the metal layer from a first edge of each memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the second power source signal line - the WBL signal line - the first power source signal line - the WBLB signal line- the second power source signal line - the WWL signal line - the RBL signal line - the second power source signal line - the RWL signal line.
However, the current claimed invention discloses a memory cell in a memory device, a memory device and a computer device (claims 1-20), while the U.S. Patent No. 11,074,966 discloses a memory cell in a memory device, a memory device and a computing device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,074,966 can have the same result and purpose of applying the write port/the read port connected to the memory unit and to the current source signal line.  Since the third local interconnect is separate from the second local interconnect, the current generated in the write port is not significantly affected by the current generated in the read port during reads, which causes the ground bounce effect in the write port to essentially balanced. The positioning of the VDD signal line between the RBL signal line and the RWL signal line enables the parasitic capacitance of the RBL signal line to be reduced because the RBL signal line continues from the WWL signal line in the write port is removed.
                                             Allowable Subject Matter
7.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liaw (US. 8,929,130) discloses a memory cell comprises a write port and a read port.
Philips (Pub. No.: US 2017/0098471 A1) discloses a circuit and a method for implementing a 10-T SRAM cell with independent read and write data port.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824